Citation Nr: 1215505	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a bilateral hip disability, secondary to service-connected left total knee replacement residuals. 



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973. 

This matter arises to the Board of Veterans' Appeals (Board) from an August 2006-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied service connection for a bilateral hip disability, a back disability, a right knee disability, and denied an increased rating for a left total knee replacement.  

In June 2008, the RO granted service connection for the right knee, secondary to the left knee.  Therefore, that issue need not be discussed. 

The Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, reflects that he desired a hearing before a Veteran's law judge.  In February 2010, he was notified by mail that a hearing had been scheduled.  The claims file reflects that he failed to report for that hearing, although the notification letter has not been returned by the United States Postal Service as undeliverable.  The Veteran has not explained his failure to report or requested rescheduling of the hearing.  The request for a hearing is therefore considered to be withdrawn pursuant to 38 C.F.R. § 20.702(d).  

In April 2010, the Board adjudicated the left knee rating issue and then remanded the service connection claims for additional development.  Since then, VA's Appeals Management Center (hereinafter: AMC) has granted service connection for the lumbar spine, secondary to the left knee.  Therefore, that issue need not be discussed.  The only issue remaining for adjudication is service connection for both hips, claimed secondary to the left knee. 


FINDINGS OF FACT

1.  Service connection is in effect for a left total knee replacement.  

2.  Competent medical evidence attributes an antalgic gait to left total knee replacement. 

3.  There is competent medical evidence of a diagnosis of bilateral hip arthralgia.

4.  Competent medical evidence attributes bilateral hip arthralgia to an antalgic gait due to the service-connected left knee.  


CONCLUSION OF LAW

The requirements for service connection for bilateral hip arthralgia, secondary to service-connected left total knee replacement, are met.  38 U.S.C.A. §§ 1110, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp, 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  



Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006; however, the claim for secondary service connection for the hips was received in April 2006, prior to the amended regulation.  Thus, the earlier version of 38 C.F.R. § 3.310(a), stated above, may be used in this case.

On February 12, 2004, VA surgeons replaced the Veteran's service-connected degenerated left knee-joint with a prosthetic knee joint.  A March 2004 out-patient treatment report notes that this resulted in the left leg becoming 1-cm longer than the right.  An April 2005 VA out-patient treatment report notes that the right leg was an inch longer than the left.  

In April 2006, the Veteran reported that a leg-length discrepancy was causing hip, back, and right knee pains.

A July 2006 VA orthopedic compensation examination report notes that bilateral hip pains arose in 2005.  The report contains a diagnosis of bilateral hip arthralgia.  The examiner felt it unlikely that bilateral hip pain is related to a service-connected left knee prosthesis on the basis that the Veteran's gait was normal, July 2006 VA hip X-rays were normal, bilaterally, and leg-lengths were 87-cm on the left and 86.5-cm on the right. 

A February 2008 VA compensation examination report notes that the Veteran's gait was antalgic.  The examining physician measured the length of each leg from the anterior superior iliac spine to the medial malleolus and reported that the left leg measured 35.5 inches and the right leg measured 37 inches.  The examiner noted that bilateral hip pain had several causes, including scoliosis, radiated pain from degenerative disc disease, and the stress of walking on a sore left knee.  The examiner added: 

     I cannot without mere speculation state that the right knee pain and bilateral hip pain is caused by the left knee condition; however, it is probably aggravated by it.  If the knee surgery did cause a difference in the length of his legs as the veteran believed he was told (though, again, not a usual side effect of knee surgery), then certainly that would aggravate the back condition.

Bilateral hip X-rays showed osteopenia.  The February 2008 VA compensation examiner concluded that the diagnosis was "bilateral hip arthralgias of uncertain origin."

As a result of a Board remand, the Veteran underwent a VA compensation examination in May 2010.  May 2010 X-rays of the hips showed osteopenia.  The X-ray report also states, "No marked DJD is seen in although there might be some mild degenerative sclerosis along the SI joints."  A May 2010 VA compensation examination report notes flare-ups of left hip-joint disease.  The left leg measured 87-cm, the right leg measured 86.5-cm, and the Veteran walked with a right heel pad.  The diagnosis was "DJD" (degenerative joint disease).  The physician noted the "very minor" leg-length discrepancy and then concluded, "Pt's discrepancy is most likely based on L knee surgery.  Due to the very small AMT of difference, I do not feel it has caused a LS spine or hip disability.  His current hip and LS spine condition is based on age and post military activity."

The Veteran underwent another VA compensation examination in March 2011 and X-rays were taken.  The X-ray impression was no acute findings and no significant degenerative changes.  The March 2011 VA examiner, a licensed practical nurse, stated that the problem was "bilateral hip strain."  The examiner found both hips normal, but then noted that there was objective evidence of pain after repeated range of motion exercises.  The left leg measured 35-inches and the right leg measured 34.5 inches.  The examiner attributed the leg-length discrepancy to the left total knee replacement.  The examiner offered a diagnosis of "bilateral hip strain without residuals."  The examiner also noted that there was no positive Lasegue's sign (to distinguish sciatica from hip joint disease, Dorland's Illustrated Medical Dictionary 1524 (28th ed. 1994)).  

The examiner did not address whether the bilateral hip strain without residuals was related to the service-connected left total knee replacement, but did address the etiology of leg pain.  The March 2011 VA examiner stated, "Leg pain most likely due to 2010 revascularization of the left leg.  Patient continues to smoke, negatively impacting all joints.  Bilateral hip and lumbar spine X-rays support degenerative joint and degenerative disc disease."  

In a January 2012 addendum report, the March 2011 VA compensation examiner stated that the Veteran did not have any "bilateral hip disability" during the March 2011 examination.  The examiner restated that the leg-length discrepancy was caused by the left total knee replacement.  The examiner found that the leg-length discrepancy did cause spinal degenerative disc disease, but concluded that there is no hip disability.  The rationale is that the March 2011 examination was normal and the radiographic findings were normal. 

In March 2012, the AMC granted service connection for osteoarthritis and degenerative disc disease of the thoracolumbar spine, secondary to the left knee.  

The medical reports mentioned above raise questions that must be resolved.  First, the examination reports do not agree on a diagnosis for the hips.  The Veteran has maintained that the hips are painful, and became so in 2005.  The July 2006 VA compensation examination report contains a diagnosis of bilateral hip arthralgia.  The February 2008 VA examiner offered a diagnosis of bilateral hip arthralgias of uncertain origin.  A May 2010 VA compensation examination report finds osteopenia and possible degenerative sclerosis.  The March 2011 VA diagnosis was bilateral hip strain without residuals, although the examiner also noted that X-rays supported a diagnosis of degenerative joint disease.  Only the January 2012 VA addendum report finds the hips normal.  The 2006 and 2008-dated diagnoses of bilateral hip arthralgia are based on correct facts and are supported by a rationale.  That diagnosis will therefore be given the most weight.  The Board concludes that a diagnosis of bilateral hip arthralgia is shown.  

The next issue for resolution is the existence of a leg-length discrepancy.  A March 2004 VA report notes that the left total knee replacement resulted in a longer left leg-longer by 1-cm.  A July 2006 report notes that the left leg was only 0.5-cm longer.  The Board finds these two measurements credible, as they are approximately the same.  A February 2008 VA compensation examination report, however, finds the left leg an inch-and-a half shorter than the right leg.  The Board finds this incredible as it differs widely from other reports.  The Board will therefore not afford the February 2008 examiner's measurement of the leg-length discrepancy any weight. 

A May 2010 VA compensation examination report notes that the left leg is 0.5-cm longer than the right.  This is credible as it agrees with other reports.  In March 2011, the left leg was 1/2-inch longer than the right.  This is credible, as it approximates earlier measurements.  Reconciling the various reports into a consistent disability picture, the Board concludes that the left leg is slightly longer than the right leg.  

The next question for resolution is the etiology of the leg-length discrepancy.  The May 2010 VA examiner has competently related the left-knee replacement to a leg-length discrepancy.  A few other reports also suggest as much.  The reports are persuasive, as they are based on accurate facts and supported by a rational.  This evidence favors a finding that the service-connected left total knee replacement caused the leg-length discrepancy.  

The next question is whether the service-connected left knee causes limping.  While some reports find a normal gait, the Veteran feels that he has an altered gait and the February 2008 VA compensation examiner agrees.  The Veteran is competent to report that he limps, especially where his lay opinion is supported by a later medical opinion.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  The Board therefore concludes that the Veteran has an altered gait due to his service-connected left knee.

Turning to the ultimate issue, whether the service-connected left knee has caused or aggravated bilateral hip arthralgia, the medical evidence is in controversy.  The July 2006 VA examiner felt that it is unlikely that a leg-length discrepancy could cause a hip disability.  However, in dissociating the hips from the left knee, the examiner found the Veteran's gait to be normal and therefore did not address whether limping due to a sore left knee would impact the hips.  Because both the Veteran and the February 2008 VA examiner reported antalgic gait, this opinion, based on a normal gait, is not persuasive.  

In February 2008, another VA physician concluded that the left knee aggravated the hips and based this on an antalgic gait due to the stress of walking on a sore left knee (rather than an antalgic gait due to leg length discrepancy).  The Board finds the medical opinion persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

In May 2010, a VA physician found the bilateral hip disorder to be age-related.  However, the hip disorders discussed by that examiner were osteopenia and degenerative joint disease, which, the Board agrees, suggest age-related disorders.  Because the examiner did not address the etiology of bilateral hip arthralgias, the May 2010 etiology opinion carries no weight.

A March 2011 VA compensation examination report carries no weight because it does not address the etiology of the bilateral hip arthralgias.  The January 2012 addendum opinion also carries no weight because it erroneously concludes that the hips are normal.  

After considering all the evidence of record, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for bilateral hip arthralgia, secondary to the service-connected left total knee replacement, will therefore be granted.


ORDER

Service connection for bilateral hip arthralgia, secondary to the service-connected left total knee replacement, is granted.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


